Citation Nr: 1216685	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to September 1953.  He died in May 2003.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2003 letter decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the appellant's service-connection claim for the cause of the Veteran's death. 

In March 2010, the appellant testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In April 2010, the Board remanded the appellant's claim for further procedural and evidentiary development.  Such was achieved, and the appellant's claim was readjudicated by the Appeals Management Center (AMC) in February 2011.  

In September 2011, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning whether the Veteran had service-connected disabilities that caused or contributed to the Veteran's death.  In October 2011, the Board received the requested VHA opinion from Dr. K.R.R.  The Board requested additional medical clarification from Dr. K.R.R. in a December 2011 letter, and Dr. K.R.R. responded in a report received by the Board in January 2012.  Both of the Board's VHA request letters, and both responses from Dr. K.R.R. have been sent to the appellant.  In April 2012, the appellant's accredited representative submitted a brief on her behalf.  


FINDINGS OF FACT

1.  The Veteran died in May 2003.  The death certificate indicates a cause of death of atherosclerotic heart disease with contributing conditions of peripheral vascular disease (PVD) and diabetes.  

2.  At the time of his death, the Veteran was service-connected for residuals of lower extremity gunshot wounds.  These residuals included scars from skin grafts, residual metallic foreign bodies, and musculoskeletal deformities of the legs.  The Veteran was also service-connected for malaria.

3.  There was no etiologic relationship existed between the Veteran's fatal heart condition and his active duty military service, or between his fatal heart condition and his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. 

As noted above, the Board remanded the appellant's cause of death claim in April 2010 for additional procedural and evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to provide the appellant with proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) relating to her cause of death claim, to include all notice required under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Additionally, the Board instructed the AOJ to obtain a VA medical opinion to determine whether the Veteran's service-connected disabilities played a role in causing or contributing to the Veteran's death.  The AOJ was then to readjudicate the appellant's claim.

As will be discussed in more detail below, the AMC sent the Veteran a VCAA compliant notice letter in August 2010 that included all information required by Hupp.  The AMC also obtained a VA medical opinion dated in July 2010 that has been associated with the Veteran's claims folder.  The Board recognizes that the July 2010 VA examiner's opinion was only partially responsive to the questions outlined in the Board's April 2010 remand instructions, but notes that the Board has since solicited expert medical opinions from the VHA to supplement the July 2010 VA examiner's opinion and the record.  The Board is now satisfied that the evidence currently of record is adequate to decide the appellant's claim.  

As such, the Board finds that there is substantial compliance with its April 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court has also held that in the context of a claim for cause of death benefits,   38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In the case at hand, the record reflects that the originating agency provided the appellant with the notice pertinent to her cause of death claim as required under the VCAA and Hupp, by letters mailed in September 2004, May 2010 and August 2010.  To the extent that the appellant may not have been provided with complete notice until after the initial adjudication, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the appellant's claim in a February 2011 SSOC.                See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim]. There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time. 

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, and the appellant's lay statements of argument have been obtained.  Neither the appellant nor her representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the appellant's claim.  The Board is also unaware of any such outstanding evidence. 

Additionally, as the Board will discuss in detail in its analysis below, VA has obtained an expert medical opinion from the VHA addressing the circumstances and etiology of the Veteran's cause of death.  The opinion report reflects that the VHA expert, Dr. K.R.R., reviewed the Veteran's medical history, and rendered opinions consistent with the remainder of the evidence of record, to include a prior VA medical opinion obtained in July 2010.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering decisions in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board recognizes that a medical opinion has not been obtained addressing whether the Veteran's fatal heart condition, or contributing PVD or diabetes, had onset in, or are otherwise related to the Veteran's active duty military service.  In Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that VA's duty to obtain a medical opinion under 38 U.S.C. § 5103A(d) does not apply to a DIC claim, as the applicability of this provision is explicitly limited to claims for disability compensation.  Moreover, the Board notes that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Under § 5103A(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  Here, as will be discussed in greater detail below, the Board finds that there is no evidence that the Veteran's death is related to his period of service.  Thus, notwithstanding the fact that VA had no obligation to obtain a medical opinion, the Board finds there was no basis to obtain one.  The Board points out that this situation is different from the one in which the Board orders a VA examination or opinion when one is not warranted, but the resulting opinion is inadequate.  In such circumstances, the Board is required to either obtain another, adequate examination, or explain why the Board need not remand for such an examination.  In this case, the Board remanded for a VA opinion to address specific theories of service connection for the cause of death, and did not request an opinion on the link between the Veteran's fatal conditions and service.  Thus, the opinions obtained are not inadequate, they are responsive to the theories of service connection which have a potential basis in the record.

Accordingly, the Board finds that an opinion addressing whether the fatal conditions, which from the evidence and contentions on file originated decades after service, is not necessary to substantiate the appellant's claim.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appellant's cause of death has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the appellant. 

The appellant has been accorded the opportunity to present evidence and argument in support of her claims.  She has retained the services of a representative, and declined an opportunity to testify at a personal hearing. 

Accordingly, the Board will address the issue on appeal. 

Relevant law and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).
  
Service connection may also be granted on a presumptive basis for certain chronic disabilities, including cardiovascular-renal disease and diabetes, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A.          § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2011).  

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 [setting forth criteria for establishing service connection].  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that a veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110;            38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus or relationship between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In Gilbert v. Derwinksi, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

As noted above, the Veteran died of a heart attack in May 2003 at the age of 72.  His death certificate indicates a cause of death of "atherosclerotic heart disease," with contributing conditions of peripheral vascular disease (PVD) and diabetes.  At the time of his death, the Veteran was service-connected for residuals of his lower extremity gunshot wounds sustained in combat.  These deformities consisted of scars, retained metallic fragments and musculoskeletal deformities of the legs.      See the Veteran's April 1954 VA examination report and January 1954 rating decision.  

The Veteran was also service-connected for malaria, rated noncompensably disabling since 1954.  The Veteran's medical records and his death certificate do not refer malaria in discussing the Veteran's death, and neither the appellant nor her representative has contended that such disability was in any way related to the Veteran's death.  As such, the Board will focus its analysis on the relationship, if any, of the Veteran's fatal heart disease to his active duty service, and to his service-connected gunshot wounds. 

In essence, the appellant asserts that the Veteran developed vascular complications in his legs before his death as a result of his service-connected gunshot wounds, and that these complications caused or contributed to his fatal heart disease and/or his PVD.  The record indeed demonstrates that the Veteran received treatment for vascular problems in his legs shortly before his death in 2003.  See, e.g., the Veteran's April 23, 2003 private treatment report [noting the presence of left leg ulceration, PVD and venous insufficiency].  

As noted above, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.  

The Board initially notes that the Veteran was not service-connected for any form of cardiovascular disease, blood vessel disease, or for diabetes at any time during his life.  A review of the contemporaneous evidence of record confirms that such disabilities were not present in service or within the one year presumptive period after service [i.e., by September 1954].  Indeed, the Veteran's in-service treatment reports specifically indicate that his gunshot wounds to the lower extremities had "no nerve or artery involvement."  See the Veteran's December 6, 1952 Medical History report.  Additionally, results of an April 1954 VA examination included a normal assessment of the Veteran's cardiovascular system, and laboratory tests yielded negative results with respect to albumin and sugar.  See the April 1954 VA examiner's report; see also the Veteran's April 5, 1954 laboratory reports.  A VA examination dated five years later in May 1959 included similarly negative physical and laboratory findings.  

Despite the existence of contemporaneous evidence demonstrating that the Veteran did not incur any heart, vascular, or diabetic problems either in service, or for years thereafter, the record contains medical opinions from two private physicians who have suggested that the Veteran's venous insufficiency and/or vascular disease of the lower extremities did in fact have onset during service.  See the December 29, 2003 letter from Dr. M.Z. [noting that it was his understanding that the "venous insufficiency was a service related injury, caused by extensive shrapnel injury during battle"]; see also the January 16, 2004 letter from Dr. J.F.F. [noting that the Veteran has been having trouble with vascular disease in the leg since he sustained his injuries during the war].  

The Board places greater probative weight on the Veteran's contemporaneous in-service and post-service treatment records, which contain specific findings against a showing of in-service onset, than it does on the recent medical opinions of Dr. M.Z. and Dr. J.F.F., which attest to the contrary without acknowledgement of any of the Veteran's in-service treatment records, or the examinations administered in the years following the Veteran's separation from service.  Indeed, the opinions of Dr. M.Z. and Dr. J.F.F. appear to be based either on an inaccurate or incomplete assessment of the Veteran's medical history, or on an inaccurate recitation of history by the Veteran himself.  As such, to the extent Dr. M.Z. and Dr. J.F.F. suggest that the Veteran's vascular disease had its onset in service, the Board affords such opinions little, if any, probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed]; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) [the Board may reject medical opinions that are based on facts provided by a claimant that have been found to be inaccurate, or because other facts present in the record contradict the facts provided by him that formed the basis for the opinion].

At its core, the key question in this case is not whether the Veteran's fatal heart disease, PVD, or diabetes had their respective onset during service, but rather whether the Veteran's service-connected gunshot wound residuals ultimately caused or contributed to their ultimate development.  As noted above, it is the appellant's primary contention that complications from the Veteran's service-connected gunshot wounds to the legs caused or aggravated his fatal heart disease and/or his PVD.  

The Board initially notes that neither the Veteran nor his representative assert that the Veteran's gunshot wound residuals caused or aggravated his diabetes, and the evidence of record does not so suggest.  However, with respect to PVD and atherosclerotic heart disease, there are conflicting medical opinions of record addressing the relationship between such disabilities and the Veteran's service-connected gunshot wound residuals.  

Arguably in the Veteran's favor are the opinions of Dr. M.Z. and Dr. J.F.F.  In December 2003, Dr. M.Z. noted that during the Veteran's last six months of life, he had been plagued by extensive venous insufficiency ulcers of the leg.  Dr. M.Z. indicated that there was "little doubt that the stresses involved in the treatment of these severe [leg] ulcers were at least likely to have caused additional cardiovascular strain to a marginal system, therefore contributing to the ultimate myocardial infarction in some degree."  As noted above, Dr. M.Z. was under the impression that the Veteran's venous insufficiency was a "service related injury, caused by extensive shrapnel injury during battle."  See the December 29, 2003 letter from Dr. M.Z.  

In January 2004, Dr. J.F.F. similarly noted that just before the Veteran died he was having trouble with vascular disease in the leg.  As noted above, Dr. J.F.F. indicated that he believed the Veteran had received VA benefits because of an injury sustained to his left lower extremity during the war, and that "[s]ince that time, he had been having trouble with vascular disease in that leg."  Dr. J.F.F. noted that he was hoping VA would "consider the degree of stress that his leg was adding to his overall condition and the amount that this may have contributed to his death for the sake of his widow and any benefits that she may be entitled to."  See the January 16, 2004 letter from Dr. J.F.F.

Against the Veteran's favor are the opinions of two VA physicians, and a VHA medical expert.  In April 2005, a VA physician, Dr. T.D., reviewed the Veteran's record and opined that the Veteran's death was due not to his service-connected disabilities, but to a condition known as chronotropic incompetence.  A subsequent VA examiner, Dr. T.V., reviewed the Veteran's record in July 2010 and determined that the Veteran's atherosclerotic heart disease and PVD "were not caused by or chronically worsened by his gunshot wound injuries to the his lower extremities as shrapnel wounds to one's lower extremities are not risk factors for atherosclerotic heart disease or peripheral vascular disease."  See the April 2005 and July 2010 VA examiners' reports respectively.  

As noted above, the Board recently solicited an expert medical opinion from the VHA concerning the role the Veteran's service-connected gunshot wound residuals may have had in causing or contributing to the Veteran's death.  In an October 6, 2011 response, Dr. K.R.R. indicated that the Veteran's "extensive bilateral peripheral arterial disease and coronary artery disease are secondary to diffuse atherosclerotic process resulting from a constellation of multiple, significant risk factors."   Dr. K.R.R. noted that PVD is a "surrogate marker for coronary disease," and that "[g]iven the combination of diabetes and vascular disease, [the Veteran] had two coronary risk equivalents."  Dr. K.R.R. concluded that the development and progression of severe PVD and coronary disease "leading to myocardial infarction resulting in the death of this veteran are not due to service connected gunshot wounds to his lower extremities that were inflicted nearly 40 years prior to when he was first diagnosed with obstructive coronary disease" in the early 1990s.  See the October 6, 2011 VHA opinion from Dr. K.R.R.

Subsequently, Dr. K.R.R. supplied VA with an Addendum Report more clearly reiterating that gunshot wounds are "not a known cause of atherosclerosis."  Dr. K.R.R. noted that direct vascular trauma resulting from a gunshot wound can result in vascular insufficiency, but "such insufficiency is not considered atherosclerotic PAD [peripheral artery disease]."  

Dr. K.R.R. concluded by stating the following:  

After a detailed review of the chart for a second time, my opinion is that the development of PVD is not related to the initial gunshot wounds.  It is just the natural history of atherosclerosis.  Development of heart diseases and death resulting from a heart attack are not secondary to PVD.  PVD is just a surrogate marker for the presence of diffuse atherosclerosis.  As far as my knowledge and expertise go, I am not aware of any data suggesting the development of diffuse atherosclerosis secondary to gunshot wounds to the legs.

See Dr. K.R.R.'s Addendum Report received by the Board on January 19, 2012.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability. 

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  After reviewing the record, and for reasons stated immediately below, the Board finds the opinion of Dr. K.R.R., and in turn the opinion of the July 2010 VA examiner, to be of greater probative value than the other opinions of record.  

The record clearly demonstrates that the Veteran received treatment for vascular problems in his legs shortly before his death in 2003.  See, e.g., the Veteran's April 23, 2003 private treatment report [noting the presence of left leg ulceration, PVD and venous insufficiency].  Additionally, the Veteran's death certificate has made it clear that PVD contributed to the Veteran's death, but did not result in the ultimate cause-namely, atherosclerotic heart disease.  

Both Dr. M.Z. and Dr. J.F.F. appear to agree that the Veteran's vascular problems of the lower extremities treated just before the Veteran's death caused additional stress that as likely as not caused additional cardiovascular strain, resulting in the Veteran's fatal heart attack.  The Board finds no evidence of record contradicting such observations.  Crucially however, as noted above, it appears that both Dr. M.Z. and Dr. J.F.F. have erroneously assumed that the Veteran's vascular problems had their onset in service, or that such problems were in fact already service-connected as a residual of the Veteran's in-service gunshot wounds.  They are not.  The Veteran's service records clearly show that the Veteran's gunshot wounds to the legs had no artery involvement, and post-service VA medical assessments dated within the first year following service and in subsequent years thereafter included normal evaluations of the cardiovascular system.   Indeed, the Veteran was specifically awarded service connection for scars, retained metallic fragments, and musculoskeletal deformities, without mention of any residual related vascular problems.  See the Veteran's April 1954 VA examination report and January 1954 rating decision.  Both Dr. M.Z. and Dr. J.F.F.'s respective assumptions that the Veteran's gunshot wound residuals included vascular problems, or at some point caused vascular problems, are left unexplained and are unsupported by the other medical evidence of record.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of a physician to provide a basis for his opinion goes to the weight or credibility of the evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."] 

With respect to the opinion of the April 2005 VA physician, the Board already determined in April 2010 that the findings of the April 2005 physician inadequately contemplated the evidence of record as a whole, focusing solely on the Veteran's diagnosis of "chronotropic incompetence" and its part the Veteran's cause of death.  See the Board's April 2010 decision, page 9.  As such, the April 2005 VA physician's negative nexus opinion is also of little probative value.   Recognizing this inadequacy, the Board requested that a new medical opinion be obtained from a different VA examiner at that time. 

In pertinent part, the July 2010 VA examiner reviewed the opinions of Dr. M.Z. and Dr. J.F.F., the Veteran's death certificate, and the Veteran's in-service and post-service treatment records.  Upon review of these records, the July 2010 VA examiner opined that the Veteran's fatal heart disease and PVD were "not caused by or chronically worsened by his gunshot wound injuries to his lower extremities."  Although the examiner provided a clinical rationale for her opinion [noting that gunshot wounds to one's lower extremities are not risk factors for atherosclerotic heart disease or PVD], the Board believed at the time that additional medical explanation was necessary before an adequate and full adjudication of the appellant's claim could be rendered.

The opinions obtained from Dr. K.R.R., an expert in cardiology at the VHA, are the most probative pieces of evidence of record, both for identifying the etiology of the Veteran's fatal heart and vascular conditions, and discussing the role, if any, that the Veteran's service-connected gunshot wound residuals had in causing or contributing to the Veteran's death.  In finding that the Veteran's "development and progression" of the Veteran's PVD and coronary disease resulting in death were not related to service-connected gunshot wounds to the lower extremities, Dr. K.R.R. explained in October 2011 that the Veteran's PVD and his coronary artery disease were secondary to "diffuse atherosclerotic process resulting from a constellation of multiple, significant risk factors" which included hypertension, diabetes, hyperlipidemia, a remote history of smoking, and a significant family history of coronary artery disease.  Crucially, Dr. K.R.R. explained in his January 2012 addendum report that gunshot wounds do not cause atherosclerotic PVD, and that the development of heart disease and death resulting from a heart attack are not secondary to PVD.  Dr. K.R.R. made it clear that "PVD is just a surrogate marker for the presence of diffuse atherosclerosis."  See the October 2011 and January 2012 opinions of Dr. K.R.R.  Notably, the Veteran's May 2003 death certificate supports Dr. K.R.R.'s medical conclusion, indicating that PVD was a contributing factor in the Veteran's death, but did not result in the underlying cause, identified as atherosclerotic heart disease.  

As noted above, the appellant asserts that the Veteran's gunshot wound residuals caused or aggravated his PVD, which in turn caused or contributed to the Veteran's fatal heart condition and heart attack.  Dr. K.R.R.'s reasoned medical opinion is against this theory of causation, noting instead that the Veteran's PVD is a surrogate marker of atherosclerosis, and its development and progression is unrelated to the Veteran's gunshot wound residuals.  Dr. K.R.R. pointed out multiple other risk factors for heart disease, and pertinently noted that he is "unaware of any data suggesting the development of diffuse atherosclerosis secondary to gunshot wounds to the legs."  See Dr. K.R.R.'s January 2012 Addendum Report.  

The Board also notes that Dr. K.R.R. did in fact consider whether the Veteran's lower extremity vascular complications were caused or aggravated by his service-connected gunshot wounds beyond their normal progression.  On this point, Dr. K.R.R. first noted in October 2011 that the "development and progression" of both PVD and coronary disease leading to myocardial infarction and death were unrelated to his service-connected gunshot wounds to the lower extremities.  Further, Dr. K.R.R. made a point of noting in his January 2012 addendum that vascular insufficiency due to trauma [such as from a gunshot wound], is not the same type of insufficiency that the Veteran was treated for at the time of his death-atherosclerotic PVD.  Dr. K.R.R. conceded that if atherosclerotic PVD existed at the time he sustained the injury in the 1950s, the injury "could possibly have worsened the degree of vascular insufficiency," but did not suggest that the same would be true if PVD atherosclerotic PVD developed after the injury.  There is no medical evidence of record suggesting that the Veteran's PVD existed prior to his entrance into active duty service, and neither the appellant nor her representative assert as much.

Dr. K.R.R.'s medical opinions are the most comprehensive medical assessments of record, as he considered the Veteran's entire history and was able to identify and  address the key concerns at issue in this inquiry.  It does not appear that any previous examiner had access to more information and evidence than Dr. K.R.R. Additionally, Dr. K.R.R. discussed medical principles in a cogent rationale in support of his negative nexus opinion.  Dr. K.R.R.'s report on the Veteran's death ultimately contains the most persuasive opinion on the matter, and it has support in the record, to include from the July 2010 VA examiner who similarly opined that the Veteran's heart disease and PVD were note "caused by or chronically worsened" by his gunshot wound injuries to his lower extremities.  

Based on all of the above, the Board finds the opinions of Dr. K.R.R., and in turn, the opinion of the July 2010 VA examiner [in so far as it supports the findings of Dr. K.R.R.], to be of greater probative value than the opinions of record to the contrary, to include the above-described opinions of Dr. M.Z. and Dr. J.F.F.  As discussed above, Dr. M.Z. and Dr. J.F.F. based their medical conclusions on incorrect or incomplete understandings of the Veteran's medical history.  To the extent they themselves linked the Veteran's PVD or heart disease to service-connected residuals of gunshot wounds, as noted above, neither provided an explanation or clinical rationale in support of such findings.  Notably, neither physician even approached the question of possible aggravation of PVD by service-connected gunshot wound residuals, as both erroneously assumed that the Veteran's vascular problems had their onset in service.  In contrast, Dr. K.R.R. clearly understood the key medical question in this case that required resolution-namely, whether the Veteran's service-connected gunshot wound residuals to the lower extremities caused or contributed to the Veteran's death, to include whether such residuals caused or aggravated PVD or atherosclerotic heart disease.   Dr. K.R.R. supported his conclusions with a thorough discussion of the pertinent medical principles and applied such principles to the Veteran's specific circumstances.  His opinions are consistent with the Veteran's pertinently normal medical history [with respect to cardiovascular problems] both during service and for decades following service.  In so far as the appellant herself has associated the Veteran's cause of death with his service-connected gunshot wound residuals, the Board recognizes that she is indeed competent to describe observable symptomatology and the sequences of certain events, but she is not competent to medically associate the Veteran's residuals to his fatal cardiovascular problems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  Such medical associations must be made by persons with medical expertise, and as such, cannot be ascertained through lay observation alone.  The appellant has not been shown to possess the requisite medical training or credentials needed to link the Veteran's cause of death with his gunshot wound residuals.

Finally, to the extent the appellant herself has told VA or other physicians that the Veteran's vascular problems had their onset in service, coinciding with the Veteran's in-service injuries to the legs from gunshot wounds, the Board finds such assertions  not credible in light of the fact that the Veteran's in-service treatment records and post-service examination records dated shortly after the Veteran's separation contain evidence specifying that the Veteran's gunshot injuries included no artery involvement, and include normal cardiovascular assessments for years following service.  See Caluza v. Brown, 7 Vet. App. 498 (1995) [in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran].

The Board accordingly finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Consequently, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for the cause of the Veteran's death is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


